Citation Nr: 1420795	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of education benefits in the amount of $3,000.00, to include the question of whether the indebtedness was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Appellant served on active duty from March 1994 to July 2002.

This matter came to the Board of Veterans' Appeals (Board) from a decision of the Committee on Waivers and Compromises which denied entitlement to a waiver of the indebtedness created in the amount of $3,000.00.

The Appellant testified at a Board hearing, the transcript of which is of record.


FINDINGS OF FACT

1.  The Appellant filed a claim for educational benefits for enrollment in an educational institution for the Fall 2009 semester.

2.  Advance education benefits in the amount of $3000.00 were awarded to the Appellant on October 14, 2009 due solely to VA error.


CONCLUSION OF LAW

An overpayment of VA education benefits in the amount of $3,000.00 was not properly created.  38 U.S.C.A. §§ 5314 (West 2002); 38 C.F.R. §§ 1.963 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on a review of the record, it has been established that the Appellant was in receipt of education benefits pursuant to Chapters 30 and 31 beginning in or about 2003.  The Appellant continued to receive education benefits through 2009.  An enrollment certification from a university reflects that the Appellant was enrolled for the Fall 2009 term, which is the period contemplated by this appeal.  

Per the Statement of the Case, on September 15, 2009, VA processed the Appellant's enrollment for Fall 2009 and issued her a computer-generated letter informing her of such.  She was further apprised that she had exhausted her education entitlement as of May 16, 2009.  Such claim and notice letter are not of record.  

Of record is September 16, 2009 correspondence from the Appellant to VA inquiring as to the status of her education benefits due to her belief that she was still entitled to such benefits.  The Appellant stated that on January 8, 2009, her education case manager informed her that she had 12 months and 11 days remaining benefits under Chapter 30.  On August 31, 2009, she called the education office and was informed that her benefit was being processed for Fall 2009.  On September 16, 2009, she spoke with another education case manager who informed her that her benefits had been exhausted.  

On October 14, 2009, the Appellant was issued a Chapter 30 education payment in the amount of $3,000.00.  See Payment History Inquiry print-out.  It has been explained that such advance payment was made to veterans who qualified for education programs pursuant to Chapters 30, 32, 33, 1606 and 1607 but had yet to receive their education benefits for Fall 2009.  See July 2011 Notice letter.  

In December 2009 correspondence from VA to the Appellant she was provided information on how her education benefits had been incorrectly calculated.  VA explained as follows:

Originally, your Chapter 30 entitlement was calculated at 27 months and 19 days because you had used 20 months and 11 days of entitlement under Vocational Rehabilitation Chapter 31.  Combined entitlement under those two benefits equals the maximum of 48 months.  Later, it was noticed that you actually used 32 months and 26 days of entitlement under the Voc-Rehab Chapter 31 benefits.  That was not adjusted under Chapter 30, so your combined entitlement under the two benefits that was paid out to you was 60 months and 15 days, which is 12 months and 15 days more than the maximum allowable.  That is considered an Administration Error on the part of the VA, and you will not have to pay back the money you received for those additional 12 months and 15 days of entitlement.   

In August 2010 correspondence from the Appellant, she requested waiver of the $3,000.00 payment in light of the fact that she believed such payment was issued due to an administrative error and she was notified that she would not have to pay back the education money received in the light of the administrative error.  

In July 2011, the Committee denied the Appellant's waiver request.  The Committee stated that on February 13, 2010 VA established a debt for the advance payment.  (Such determination is not of record.)  The Committee stated that although the Appellant was enrolled in school for the Fall 2009 term, she had already been notified that her education entitlement was exhausted as of May 16, 2009.  The Committee determined that since she had already been notified that she was not eligible for VA education benefits, the request for waiver of the $3000.00 was denied based on bad faith on the part of the Appellant.  The Committee determined that she knew or should have known that she was not eligible for the advance payment.  The decision was based on the presumption that notification was mailed to the debtor on the date specified by the Debt Management Center and in the regular course of business.  

In the July 2011 notice letter accompanying the Committee's decision, it was indicated that when the Appellant requested the advance $3000 payment she certified that she was entitled to education benefits.  (The Veteran's application is not of record nor is the notice from VA regarding the advance payment.)  The July 2011 notice letter also stated that the Appellant was notified that she no longer qualified for VA education benefits prior to the date she requested the advance payment.  Again, any application for advance payment is not of record.

This case hinges on the fault of VA or the Appellant in creation of the debt.  Per the Appellant's statements and testimony, which the Board finds credible, the Appellant was told in early 2009 that she had a little over a year left of education benefits remaining.  Based on the explanation contained in the December 2009 VA correspondence, it is clear that VA had incorrectly calculated the Appellant's education benefits, thus the Appellant's belief in January 2009 that she still had just over a year of education benefits is reasonable.  Such letter does not indicate when it was discovered that her education benefits had been incorrectly calculated; the letter only states that "later" it was noticed that her benefits had been incorrectly calculated.

The Appellant enrolled in an institution in Fall 2009 and did not receive education benefits.  She inquired on August 31, 2009, via telephone as to the status of her benefits and was informed that her claim was being processed.  Per the Statement of the Case, VA issued a computer generated letter to the appellant on September 15, 2009, informing her that her education benefits had been exhausted effective May 16, 2009.  VA, however, has been unable to provide documentation that such letter was actually produced and sent to the Appellant; again, such letter is not of record.  The Board acknowledges the "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties (Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926))).  However, such principal is not found applicable here- indeed, the central consideration involves a weighing of relative fault between VA and the claimant- any failure in communication by VA is highly relevant and to merely presume that the letters were sent, in the context of this case, would prejudice the claimant by removing from consideration a significant component of the evidence suggesting fault by VA.  To the extent that the presumption is applicable, the absence of numerous critical documents from the file is found sufficient to rebut the presumption.  See Ashley; see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  While the Appellant acknowledged in September 16, 2009 correspondence to VA that she had been told over the phone that her education benefits had been exhausted, the purpose of her correspondence was to obtain clarification in light of the fact that she had been previously told that she had enough education benefits to cover the Fall 2009 semester.  

Despite determining that the Appellant had exhausted her benefits as of May 2009, VA issued her a $3000 advance education payment on October 14, 2009.  At this juncture, VA had not responded to the Appellant's September 2009 request for clarification at a time she was still questioning whether she was still entitled to education benefits for Fall 2009.  As of August 31, 2009, she had a pending application for education benefits.  VA has not provided any documentation that the Appellant applied for education benefits (i.e. advance payment benefits) following her September 16, 2009 correspondence and prior to receipt of the October 14, 2009 payment.  It is reasonable for the Appellant to have accepted such payment since she still had a belief that she was entitled to education benefits through the fall semester 2009.  

It was only in December 2009, two months after the October 2009 advance payment was issued, that VA informed the appellant that her education benefits had been mistakenly calculated by VA and her benefits were exhausted as of May 2009.  VA also informed her that due to a VA administrative error she would not have to pay back the education benefits.  

Since VA determined in December 2009 that the Appellant did not have to repay any overpayment of education benefits, it is not clear the basis for the determination in February 2010 that a debt was created.  Again, VA has failed to provide documentation as to the basis for this determination.

The Board finds that the Appellant accepting the $3000 advance payment does not constitute fault in creation of the debt.  Rather, the debt was created as a result of multiple errors on the part of VA.  VA incorrectly calculated the Appellant's education benefits which they did not notify her of until December 2009; the RO determined on September 15, 2009 that her benefits were exhausted in May 2009 but has not provided appropriate documentation of such notice to the Appellant; and, in October 2009 the RO issued her an advance education payment in the amount of $3000 even though VA reportedly asserts that it had already been established that the Appellant had exhausted her education benefits.  Moreover, in December 2009, VA informed the Appellant that due to VA errors, she would not have to repay the education benefits.  VA has not been able to provide any documentation that they provided appropriate documentation to the Appellant regarding her exhausted education benefits, nor appropriate documentation that she acted in bad faith by accepting the $3000 advance payment.  

Thus, the Board does not find that the Appellants actions of filing a claim for education benefits for Fall 2009 and accepting an advance payment of $3000 on October 14, 2009 constituted fault in creation of the debt.  Rather, the debt was created as a result of VA calculating the Appellant's education benefits in error and awarding educational benefits in error.  In light of such finding, the Board finds that the debt in the amount of $3,000.00 was not properly created.


ORDER

An overpayment of compensation benefits in the amount of $3,000.00 was not properly created and the appeal is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


